PD-1563-15
                                                               RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS
                     The Court of Criminal Appeals,Texas
                                                                NOV 30 2015
JOSE SALDANA,Jr.,                    §
          v.                         § NO.05-15-00059-CR
state of texas                       §                       Abel Acosta, Clerk
                                                                   FILED IN
APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION*^?^fsGR^ffiONARffPF^q
review,                                                           r:-? o i n

TO THE COURT OF CRIMINAL APPEALS TEXAS:                        Abel AcOSta Clerk
 NOW COMES JOSE SALDANA,JR,the Appellant,in the above entitled and numbered
cause,by and pro se,and respectfully submits this,his Appellant's Motion for
Extension of Time to File Petition for Discretionary Review.In Support of this
motion the Appellant would respectfully show unto thds Court the following:
                                     I.

 The decision of the 265th Judicial District Court of Dallas County,Texas,was
affirmed by the Court of Appeals for the Fifth District of Texas at Dallas
on October 30,2015,in the decision styled JOSE SALDANA,JR.v.THE STATE OF TEXAS,
This Courts sceduling order requires that the Petitioner for Discretionary
Review is to be filed by November 30th,2015.The Appellant is unable to meet th
the November 30,2015 deadline,due to those State impediments that are commonly
associated with State institutional confinement that restrict the use and acc

ess to the Courts.This motion is not made for purposes of delay but that.,an                                 VERIFICATION
 "My name Jose Saldana.Jr,?aridTIuhave"read the Motion for extension and every
statement is within my personal knowledge,is true and correct."

                                                       ws&r
                                                       JOSE SALDANA,JR.#195 5845

                                                       Coffield Unit

                                                       2661 FM 2054

                                                       Tennessee Colony,Texas
                                                       75884



                         CERTIFICATE OF SERVICE

 This is to certify that on November 23,2015,a true and correct copy of the
above and foregoing document was sent prepaid postage U,S,mail to the Clerk of
the Court of Criminal Appeals of Texas,P.O.Box 12308,Capitol Station,Austin
Texas 78711,deposited at the Coffield Unit mail box.




                                                       JODE J5ALDANA,JR.